Voto disidente del
Juez Asociado Señor Dávila.
Nos reafirmamos en el voto disidente que emitimos en Pueblo v. Morales, 112 D.P.R. 463, 472 (1982). El acusado peticionario presentó una moción al amparo de la Regla 192.1 de las de Procedimiento Criminal en la que solicitaba su liberación o la concesión de un nuevo juicio. Alegó que a quien fuera identificado como su acompañante y coautor, Rafael Castoire Sánchez, le fueron archivadas todas las acu-*113saciones al comprobarse que antes, durante y después de los hechos por los cuales se le acusó se encontraba encarcelado en Nueva York; que el testimonio de Ana Torres fue vital en el proceso seguido en contra del peticionario y fue ella quien hizo la identificación falsa de Castoire Sánchez; que este nuevo elemento abunda en la naturaleza viciada de la identi-ficación y que no pudo producir esta nueva prueba, durante el juicio por desconocer el paradero de Castoire Sánchez. Esta nueva prueba unida a la deficiente y poco confiable identificación que discutimos en nuestra disidencia reafirma nuestra convicción de que se le violó el debido proceso de ley al acusado al admitirse en evidencia una identificación poco confiable. Debió prosperar la moción radicada al amparo de la Regla 192.1 de las de Procedimiento Criminal.